In a proceeding, inter alia, pursuant to Election Law § 16-102 to set aside the results of the Conservative and Independence Party primary elections held on September 12, 2000, nominating Phillip A. Werbel as a candidate of those parties for the public office of Yonkers City Court Judge in the general election to be held on November 7, 2000, Phillip A. Werbel appeals from an order of the Supreme Court, Westchester County (Donovan, J.), entered October 4, 2000, which, inter alia, directed that his name be removed from the ballot.
Ordered that the order is affirmed insofar as it directed that Phillip A. Werbel’s name be removed from the ballot, without costs or disbursements; and it is further,
Ordered that the appeal is otherwise dismissed, without costs or disbursements, as, under the facts of this case, Phillip A. Werbel is not aggrieved by the remaining portions of the order (see, CPLR 5511).
The record, by clear and convincing evidence, supports the finding of fraud on the part of Phillip A. Werbel. Bracken, J. P., Thompson, Krausman and Goldstein, JJ., concur.